Citation Nr: 1800564	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-12 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for disc herniation with intervertebral disc syndrome (IVDS) of the low back rated as 10 percent disabling prior to January 18, 2013, in excess of 10 percent disabling from April 1, 2013, to February 23, 2017, and in excess of 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to June 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

During the course of the appeal, in December 2011, February 2017, and March 2017 rating decisions, the RO granted separate ratings for urinary frequency, bowel leakage, and disabilities of the right and left lower sciatic nerves associated with the Veteran's service-connected low back disability pursuant to the General Rating Formula for Diseases and Injuries of the Spine, Note (1), which provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a (2017).  

The Board also notes that the March 2017 rating decision granted an increased rating of 20 percent for the Veteran's low back disability as of February 24, 2017.  As the Veteran is presumed to be seeking the maximum available benefit for a disability, the entirety of the low back claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his service-connected back disability is getting progressively worse.  

The Veteran was afforded examinations in regard to this claim in January 2011 and February 2017.  However, before this claim may be adjudicated, VA must obtain more detailed range of motion findings and findings regarding functional loss, in accordance with the precedential decisions of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint), and Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

Furthermore, as the Veteran's service-connected urinary frequency, bowel leakage, and right and left lower sciatic nerve disabilities of the low back disability, should also be evaluated on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected low back disability.  All indicated tests and studies should be undertaken.  The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's low back disability.

(B) The examiner should record the range of motion observed on clinical evaluation in terms of degrees.  If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, as well as whether such pain on movement results in any loss of range of motion.  The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that so.

(C) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(D) If the Veteran endorses experiencing flare-ups of his low back disability, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(E) The examiner is further requested to indicate the nature and severity of all objective neurologic impairments experienced by the Veteran due to his low back disability, to include his service-connected urinary frequency, bowel leakage, and right and left lower sciatic nerve disabilities.

(F) The examiner should also state whether the Veteran has intervertebral disc syndrome and, if so, the total duration of any incapacitating episodes over the past 12 months.  The examiner is advised that an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

(G) The examiner should comment upon the functional impairment resulting from the Veteran's low back disability.  

All opinions expressed should be accompanied by supporting rationale.  

2.  Finally, readjudicate the claims on appeal, including the ratings assigned for urinary frequency, bowel leakage and right and left lower sciatic nerve disabilities associated with the Veteran's low back disability.  If all benefits sought are not granted in full, issue a supplemental statement of the case (SSOC) and return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




